Name: 89/199/ECSC: Commission Decision of 3 March 1989 derogating from High Authority Recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (137th derogation)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  iron, steel and other metal industries
 Date Published: 1989-03-17

 Avis juridique important|31989D019989/199/ECSC: Commission Decision of 3 March 1989 derogating from High Authority Recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (137th derogation) Official Journal L 073 , 17/03/1989 P. 0055 - 0056*****COMMISSION DECISION of 3 March 1989 derogating from High Authority Recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (137th derogation) (89/199/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the third paragraph of Article 71 thereof, Having regard to High Authority Recommendation No 1/64 of 15 January 1964 to the Governments of the Member States concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (1), as last amended by Recommendation 88/27/ECSC (2), and in particular Article 3 thereof, Whereas certain iron and steel products indispensable to the manufacture of certain goods and having very special physical and chemical characteristics are not produced in the Community, or are produced in insufficient quantities; whereas for a number of years insufficiency has been overcome by duty-free tariff quotas; whereas Community producers are still not in a position to comply with the present quality requirements put forward by the users; whereas duty-free quotas at a level securing the supply of users are consequently required; Whereas import of these products on preferential terms is not injurious to iron and steel undertakings in the Community which produce directly competing products; Whereas neither this suspension of duties nor these tariff quotas are likely to jeopardize the objectives of Recommendation No 1/64, but will help to maintain existing trade flows between Member States and non-member countries; Whereas these are special cases in the commercial policy field justifying the authorization of derogations pursuant to Article 3 of Recommendation No 1/64; Whereas provision should be made pursuant to the third paragraph of Article 71 of the Treaty, to ensure that the quotas granted will be used solely to supply the needs of industries in the importing countries and that re-export in the unaltered state to other Member States of the imported iron and steel products will be prevented; Whereas the Governments of the Member States have been consulted on the tariff quotas set out below, HAS ADOPTED THIS DECISION: Article 1 Member States are hereby authorized to derogate from the obligations arising under Article 1 of High Authority Recommendation No 1/64 to the extent necessary to suspend at the levels indicated the customs duties on the products set out below, within tariff quotas of the amounts indicated for the Member States concerned: 1.2.3.4.5 // // // // // // CN code // Description // Member State // Quota (tonnes) // Duty (%) // // // // // // // // // // // ex 7225 10 91 ex 7226 10 30 // Cold-rolled, grain-oriented, flat-rolled products of silicon-electrical steel, of a width of more than 500 mm and of 600 mm or more respectively, of a thickness exceeding 0,20 mm but less than 0,30 mm and a nominal magnetic-reversal loss of less than 1 W/kg, determined in accordance with the Epstein method with a current at 50 Hz and an induction of 1,7 T // Germany // 1 500 // 0 // 1988, p. 13. // // // // // // CN code // Description // Member State // Quota (tonnes) // Duty (%) // // // // // // // ex 7225 10 91 ex 7226 10 30 // Cold-rolled laser-irradiated, grain-oriented, flat-rolled products of silicon-electrical steel, of a width of more than 500 mm and of 600 mm or more respectively, of a thickness exceeding 0,20 mm but less than 0,60 mm and a nominal magnetic-reversal loss of 0,35 W/kg // Benelux Spain // 300 400 // 0 0 // // // // // // ex 7225 10 99 // Cold-rolled, laser-irradiated, non-grain-oriented, flat-rolled products of silicon-electrical steel, in coils of 840 mm by 0,5 mm and with a nominal magnetic-reversal loss, determined in accordance with the Epstein method, of less than 1,04 W/kg with a current at 50 Hz and an induction of 1 T, and of 2,5 W/kg with a current at 50 Hz and an induction of 1,5 t // Spain // 300 // 0 // // // // // Article 2 1. Member States accorded quotas under Article 1 shall ensure, in liaison with the Commission, that such quotas are apportioned among third countries on a non-discriminatory basis. 2. They shall take all necessary steps to preclude the possibility of iron and steel products imported under the said tariff quotas being re-consigned to other Member States in the unaltered state. Article 3 This Decision is addressed to the Member States. It shall apply from 1 January until 30 June 1989. Done at Brussels, 3 March 1989. For the Commission Frans ANDRIESSEN Vice-President // // // // (1) OJ No 8, 22. 1. 1964, p. 99/64. (2) OJ No L 15, 20. 1.